Motion Granted; Order filed June 24, 2014




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00104-CR
                             NO. 14-14-00105-CR
                             NO. 14-14-00106-CR
                               ____________

                  GEORGE WILHELM VOGEL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 359th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 13-04-04450 CR

                                   ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).
      Accordingly, we hereby direct the Judge of the 359th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
July 9, 2014; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                    PER CURIAM